DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 31 December 2021. As directed by the amendment: Claims 1 and 7 have been amended, claims 11-13 are cancelled, and claims 14-16 are newly added. Claims 1-10 and 14-16 currently stand pending in the application. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. In response to Applicant’s submission that agreement was reached that “the second member separable from the first member” would overcome the currently applied art of record, Examiner respectfully submits that language was proposed to include “completely separable” in order to overcome the art. Castillenti (US 5,147,316) discloses first and second members that are separable because they can be moved into an apart position, shown in FIG. 10, where the commonly understood definition of “separate” is to be apart. Castillenti’s members can be in a coupled position, shown in FIG. 11, and an apart or separate position, shown in FIG. 10, i.e. they are separable. Keating (US 9,668,723) also discloses first and second members that are separable because they can be moved into an apart position, and also a hinge pin can be removed from the hinge to make the members completely separable. In addressing new claim 14 which recites that the members are completely separable from each other, the arguments are moot because the new ground of rejection 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 4-8, 10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,147,316 to Castillenti in view of U.S. Patent No. US 9,668,723 to Keating et al. (hereinafter, “Keating”).  
As to claims 1 and 4-6, Castillenti discloses a surgical access device, comprising an instrument valve housing (18) including a cannula (12) extending distally from the instrument valve housing (col. 3 / ll. 46-54), shown in FIG. 6, the cannula defining a longitudinal axis; an anchor (40) supported at a distal end portion of the cannula (col. 4 / ll. 59-68); and a retainer (44) configured to be removably engaged with the cannula (col. 4 / ll. 12-48), shown in FIGs. 5, 6, and 10-12, the retainer including a first member (50) defining a semi-circular shape (various parts of the member are semi-circular, including a cross-section at the wide portion and a cross-section at the narrow cylindrical portion), the first member 
Castillenti is silent as to wherein a first magnet is positioned in the first arm and a second magnet is positioned in the second arm; wherein a third magnet is positioned in the third arm and a fourth magnet is positioned in the fourth arm, and wherein a first attractive force between the first magnet and the third magnet, and a second attractive force between the second magnet and the fourth 
Keating teaches a retainer configured to be removably engaged with a cannula (col. 11 / ll. 22-35), shown in FIGs. 10A-10B, the retainer including a first member (1040a) defining a semi-circular shape, the first member including a first arm (arced portion of one side of 1040a including flat face at 852 that abuts adjacent face of second member 1040b) having a first lateral surface (at 852) and a second arm (arced portion of other side of 1040a), wherein a first portion of a magnetic means is positioned in the first arm; and a second member (1040b) defining a semi-circular shape, the second member separable from the first member (the members are separable because they can be moved into an apart position; also, the hinge pin can be removed), the second member including a third arm (arced portion of one side of 1040b including flat face at 852 that abuts adjacent face of first member 1040a) having a third lateral surface (at 852) and a fourth arm (arced portion of other side of 1040b), wherein a third portion of the magnetic means is positioned in the third arm, wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, and the second arm is configured to contact the fourth arm, and wherein a first attractive force between the portions of the magnetic means releasably couples the first member to the second member such that the retainer frictionally engages with the cannula (col. 11 / ll. 34-35). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Castillenti’s retainer with magnets in the facing lateral surfaces of the arms of the first and second members, since as taught by Keating, magnets are a simple means of releasably coupling two parts together. The magnets may replace or be included in addition to the clip and rib disclosed in Castillenti for holding the members together, since the simple substitution of one known element for another to obtain predictable results (releasable coupling) is within the ordinary skill in the art. As shown in Castillenti, the first arm and the third arm face and contact each other when the i.e. in both the junction between the first arm and the third arm and the junction between the second arm and the fourth arm, since Castillenti discloses that there are facing lateral surfaces at each of these junctions that abut each other in the closed position and that could thus be held together reversibly by appropriately placed magnets, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. For the same reason, although Keating does not specifically disclose how and where the magnets are placed for his magnetic connection, it would have been obvious to a person having ordinary skill in the art to provide the four magnets configured as described above to provide the strongest uniform connection. 

As to claims 7 and 10, Castillenti discloses a retainer (44) for use with a cannula (12), comprising a first member (50) having a semi-circular shape (various parts of the member are semi-circular, including a cross-section at the wide portion and a cross-section at the narrow cylindrical portion), the first member including a first arm (arced portion of one side of 50 including flat face that abuts adjacent face of second member 52) having a first lateral surface (flat face that abuts adjacent face of second member 52) and a second arm (arced portion of other side of 50 including flat face that abuts adjacent face of second member 52) having a second lateral surface (flat face of other arced portion); and a 
Castillenti is silent as to wherein a first magnet is positioned in the first arm and a second magnet is positioned in the second arm; wherein a third magnet is positioned in the third arm and a fourth magnet is positioned in the fourth arm; and wherein a first attractive force between the first magnet and the third magnet, and a second attractive force between the second magnet and the fourth magnet removably couples the first member to the second member to frictionally engage the retainer to the cannula. 
Keating teaches a retainer for use with a cannula (col. 11 / ll. 22-35), shown in FIGs. 10A-10B, comprising a first member (1040a) having a semi-circular shape, the first member including a first arm (arced portion of one side of 1040a including flat face at 852 that abuts adjacent face of second member 1040b) having a first lateral surface (at 852) and a second arm (arced portion of other side of 1040a), wherein a first portion of a magnetic means is positioned in the first arm; and a second member (1040b) 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Castillenti’s retainer with magnets in the facing lateral surfaces of the arms of the first and second members, since as taught by Keating, magnets are a simple means of releasably coupling two parts together. The magnets may replace or be included in addition to the clip and rib disclosed in Castillenti for holding the members together, since the simple substitution of one known element for another to obtain predictable results (releasable coupling) is within the ordinary skill in the art. As shown in Castillenti, the first arm and the third arm face and contact each other when the retainer is in the closed position, and the second arm and the fourth arm face and contact each other when the retainer is in the closed position. A first magnet positioned in the first arm would thus create a first attractive force with a third magnet positioned in the third arm, and a second magnet positioned in the second arm would thus create a second attractive force with a fourth magnet positioned in the fourth arm when the first and second members are moved into the closed position to hold the members together when positioned about the cannula to frictionally engage the retainer with the cannula. Although Keating teaches pivoting members that may be held together by magnets at one end, it would have been obvious to a person having ordinary skill in the art to provide magnets on both ends in Castillenti, i.e. in both the junction between the first arm and the third arm and the junction between 

As to claims 2 and 8, Castillenti discloses the first member includes a first inner surface defining a first ridge (66) wherein the first ridge is configured to frictionally engage the cannula (col. 4 / ll. 33-48), but is silent as to wherein the first member includes a first inner surface defining first ridges and the second member includes a second inner surface defining second ridges, wherein the first and second ridges are configured to frictionally engage the cannula. 
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide each of Castillenti’s first and second members with plural ridges in the respective inner surface, since the mere multiplication of the essential working parts of a device involves only routine skill in the art. More ridges to engage the ridges 64 on the cannula would provide increased security to the relative position of the retainer on the cannula and prevent unintentional or undesirable movement of the retainer away from the anchor during use. Plural ridges would ensure securement as compared to a single ridge since a single ridge could fail or break under pressure or multiple uses. The provision of second ridges on the second inner surface of the second member would also provide balanced securement about the retainer to prevent asymmetrical forces on the retainer that could result in unintentional or undesirable tilting of the retainer. To accommodate these second ridges, the cannula may be provided with a second groove 68 along an opposite side of the cannula to 

As to claims 15 and 16, Castillenti discloses a surgical access device, comprising an instrument valve housing (18) including a cannula (12) extending distally therefrom (col. 3 / ll. 46-54), shown in FIG. 6; an anchor (40) supported at a distal end portion of the cannula (col. 4 / ll. 59-68); and a retainer (44) configured to be removably engaged with the cannula (col. 4 / ll. 12-48), shown in FIGs. 5, 6, and 10-12, the retainer including a first member (50) defining a semi-circular shape (various parts of the member are semi-circular, including a cross-section at the wide portion and a cross-section at the narrow cylindrical portion), the first member including a first arm (arced portion of one side of 50 including flat face that abuts adjacent face of second member 52) having a first lateral surface (flat face that abuts adjacent face of second member 52) and a second arm (arced portion of other side of 50 including flat face that abuts adjacent face of second member 52) having a second lateral surface (flat face of other arced portion); a second member (52) defining a semi-circular shape (various parts of the member are semi-circular, including a cross-section at the wide portion and a cross-section at the narrow cylindrical portion), the second member including a third arm (arced portion of one side of 52 including flat face that abuts adjacent face of first member 50) having a third lateral surface (flat face that abuts adjacent face of first member 50) and a fourth arm (arced portion of other side of 52 including flat face that abuts adjacent face of first member 50) having a fourth lateral surface (flat face of other arced portion); wherein the first lateral surface is configured to contact the third lateral surface, shown in FIG. 11, and the second lateral surface is configured to contact the fourth lateral surface, shown in FIG. 11, and the i.e. the facing surfaces are not touching); wherein the first member and the second member are releasably coupled together such that the retainer frictionally engages with the cannula, shown in FIG. 12
Castillenti is silent as to wherein a first magnet is positioned in the first arm and a second magnet is positioned in the second arm; wherein a third magnet is positioned in the third arm and a fourth magnet is positioned in the fourth arm, and wherein a first attractive force between the first magnet and the third magnet, and a second attractive force between the second magnet and the fourth magnet releasably couples the first member to the second member such that the retainer frictionally engages with the cannula. 
Keating teaches a retainer configured to be removably engaged with a cannula (col. 11 / ll. 22-35), shown in FIGs. 10A-10B, the retainer including a first member (1040a) defining a semi-circular shape, the first member including a first arm (arced portion of one side of 1040a including flat face at 852 that abuts adjacent face of second member 1040b) having a first lateral surface (at 852) and a second arm (arced portion of other side of 1040a), wherein a first portion of a magnetic means is positioned in the first arm; and a second member (1040b) defining a semi-circular shape, the second member separable from the first member (the members are separable because they can be moved into an apart position; also, the hinge pin can be removed), the second member including a third arm (arced portion of one side of 1040b including flat face at 852 that abuts adjacent face of first member 1040a) having a third lateral surface (at 852) and a fourth arm (arced portion of other side of 1040b), wherein a third portion of the magnetic means is positioned in the third arm, wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, and the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide Castillenti’s retainer with magnets in the facing lateral surfaces of the arms of the first and second members, since as taught by Keating, magnets are a simple means of releasably coupling two parts together. The magnets may replace or be included in addition to the clip and rib disclosed in Castillenti for holding the members together, since the simple substitution of one known element for another to obtain predictable results (releasable coupling) is within the ordinary skill in the art. As shown in Castillenti, the first arm and the third arm face and contact each other when the retainer is in the closed position, and the second arm and the fourth arm face and contact each other when the retainer is in the closed position. A first magnet positioned in the first arm would thus create a first attractive force with a third magnet positioned in the third arm, and a second magnet positioned in the second arm would thus create a second attractive force with a fourth magnet positioned in the fourth arm when the first and second members are moved into the closed position to hold the members together when positioned about the cannula to frictionally engage the retainer with the cannula. Although Keating teaches pivoting members that may be held together by magnets at one end, it would have been obvious to a person having ordinary skill in the art to provide magnets on both ends in Castillenti, i.e. in both the junction between the first arm and the third arm and the junction between the second arm and the fourth arm, since Castillenti discloses that there are facing lateral surfaces at each of these junctions that abut each other in the closed position and that could thus be held together reversibly by appropriately placed magnets, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. For the same reason, although Keating does not specifically disclose how and where the magnets are placed for his magnetic connection, it would have . 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Castillenti in view of Keating (hereinafter, “Castillenti/Keating”), as applied to claims 1, 2, 4-8, 10, 15, and 16 above, and further in view of U.S. Patent Application Publication No. US 2016/0008081 to Forsell.  
Castillenti/Keating disclose a magnet positioned in each arm but are silent as to wherein a first outer surface of the first magnet defines a first continuously planar surface with the first lateral surface of the first member, a second outer surface of the second magnet forms a second continuously planar surface with the second lateral surface of the first member, a third outer surface of the third magnet forms a third continuously planar surface with the third lateral surface of the second member, and a fourth outer surface of the fourth magnet forms a fourth continuously planar surface with the fourth lateral surface of the second member. 
Forsell teaches a magnetic connection between a first magnet (one 2157) in a first member (2153a) and a third magnet (other 2157) in a second member (2153b) (¶820), shown in FIGs. 38c-38d, wherein a first outer surface of the first magnet defines a first continuously planar surface with a lateral surface of the first member, and a third outer surface of the third magnet forms a third continuously planar surface with a lateral surface of the second member, to provide flush connection between the members.
 Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to position each magnet in the respective arm of Castillenti/Keating such that an outer surface of each magnet defines a continuously planar surface with the lateral surface of the respective member, as taught by Forsell, to provide flush connection between the members as required . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Castillenti/Keating, as applied to claims 1, 2, 4-8, 10, 15, and 16 above, and further in view of U.S. Patent No. 5,951,588 to Moenning. 
Castillenti/Keating disclose the second member is separable from the first member but do not disclose the second member is completely separable from the first member, although Keating does teach a hinge from which a hinge pin can be removed to make the members completely separable. 
Moenning teaches a retainer (114) configured to be removably engaged with a cannula, shown in FIGs. 10-12, the retainer including a first member (128) defining a semi-circular shape, shown in FIG. 12, the first member including a first arm (arced portion of one side of 128 including flat face that abuts adjacent face of second member 126) having a first lateral surface (flat face that abuts adjacent face of second member 126) and a second arm (arced portion of other side of 128 including flat face that abuts adjacent face of second member 126) having a second lateral surface (flat face of other arced portion); and a second member (126) defining a semi-circular shape, the second member completely separable from the first member, shown in FIG. 12, the second member including a third arm (arced portion of one side of 126 including flat face that abuts adjacent face of first member 128) having a third lateral surface (flat face that abuts adjacent face of first member 128) and a fourth arm (arced portion of other side of 126 including flat face that abuts adjacent face of first member 128) having a fourth lateral surface (flat face of other arced portion), wherein the first lateral surface of the first member is configured to contact the third lateral surface of the second member, shown in FIG. 11, and the second lateral surface of the first member is configured to contact the fourth lateral surface of the second member, and wherein the 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the retainer of Castillenti/Keating of two completely separable first and second members, since Moenning teaches that two completely separable members can be coupled together to create a frictional engagement between them and onto a cannula, in order to provide separate parts for ease of transport and cleaning. Constructing a formerly integral structure in various elements involves only routine skill in the art. As applied to Castillenti/Keating, the first and second members would be releasably coupled to each other by the attractive forces between the magnets in the first and third lateral surfaces that contact each other, and between the magnets in the second and fourth lateral surfaces that contact each other, as described above. The first and second members would be completely separable into semi-circular halves as shown in Moenning but also releasably couplable via the magnetic attractions. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                       

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775